Case 2:20-cv-02735-SB-MRW Document 36 Filed 12/08/20 Page 1 of 2 Page ID #:501


   1
   2
                                                    December 8, 2020
   3
                                                        VPC
   4
                                                         JS-6
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ROBERTO GONZALEZ, an                Case No.: 2:20-cv-02735-SB-MRW
       individual,
  12
                    Plaintiff,              Honorable Stanley Blumenfeld, Jr.
  13                                        Courtroom 6C
                   vs.
  14
  15                                        ORDER GRANTING JOINT
       TROJAN BATTERY COMPANY,              STIPULATION FOR DISMISSAL
  16   LLC, a limited liability company,    WITH PREJUDICE
       and DOES 1 through 100, inclusive
  17
  18                Defendants.             Complaint Filed:       February 18, 2020
  19                                        Trial Date:            Vacated

  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-02735-SB-MRW Document 36 Filed 12/08/20 Page 2 of 2 Page ID #:502


   1         The Court, having reviewed the parties’ Joint Stipulation and [Proposed]
   2   Order For Dismissal with Prejudice, Orders the following: The Joint Stipulation is
   3   approved and the entire action, including all claims and counterclaims stated herein
   4   against all parties, is hereby dismissed with prejudice.
   5         IT IS SO ORDERED.
   6
   7   Dated: December 8, 2020
   8
   9
                                                  Honorable Stanley Blumenfeld
  10                                              Judge of the U.S. District Court
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
